DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 				Election/Restrictions
Applicant’s election without traverse of Species VII, Figures 7A-B in the reply filed on 01/20/2022 is acknowledged.
Claims 7-8, 10, 17-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2022.
	Claims 1-8, 10-18 and 20 are currently pending in this application with claims 7-8, 10, 17-18 and 20 being withdrawn and claims 9 and 19 being cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (DE 19611797 A1). With respect to claims 1-6, Richter discloses a rapid-entry shoe (the shoe has a movable heel section which provides a rapid extension of the length of the shoe and which can be tilted outwardly and adjusted for comfort, see figure 1) comprising: a base (sole 2, see figure 1); an upper (see figure 1); a heel arm (resilient arc 1, see figures 1-3) coupled to a rear portion of the rapid-entry shoe (see figure 1), wherein the heel arm (1) is directly coupled to the base (heel arm 1 is coupled to sole, see annotated figure 1) at a rearward coupling point and is configured to transition between a collapsed configuration (intended use, see figure 1) and an uncollapsed configuration (intended use, see figure 1), wherein in the collapsed configuration the heel arm (see figure 1) is in a compressed state and bends or rotates downward (1 is in a compressed state and bends and rotates downward towards sole 2, figure 1), and wherein in the uncollapsed configuration the heel arm is oriented upwards and is in an uncompressed state or a reduced compressed state (1 is oriented upwards and is in an uncompressed state or a reduced compressed state, figure 1); and a resilient member  (elastic vamp portion of the upper that extends to the back of the shoe and the stretches during the collapsed configuration when pressure is exerted by the foot of the wearer, see annotated figure 1 below) coupled to a side portion of the rapid-entry shoe, wherein the resilient member is a distinct portion of the upper (stretchable vamp which is part of the upper); wherein the resilient member (vamp portion of the upper, see annotated figure 1 below) is coupled to the heel arm (heel arm 1) at a heel arm coupling point (see annotated Figure 1 below) and is directly coupled to the base or the upper at a forward coupling point (see annotated figure 1 below), and wherein the resilient member exerts an upward force on the heel arm to bias the heel arm toward the uncollapsed configuration (the biasing means, for biasing the heel restraint 1 to extend around the upper heel of the foot , includes a pair of resilient vamp that are in uncompressed condition when there is not pressure exerted by the foot of the wearer); wherein the forward coupling point is forward of the rearward coupling point (see annotated figure 1 below); wherein the heel arm (1) has an arc shape or a horse-shoe shape (1 wraps around heel which has an arc shape or a horse-shoe shape, see figures 1-3); wherein the heel arm (1) comprises a heel section (the arc shape part going around the back of the heel section, see figure 2) disposed between a first side section  and a second side section, wherein the first side section is coupled to the base at the rearward coupling point (see figures 1-3) and the second side section is coupled to the base at a second rearward coupling point (see figures 1-3); wherein an interface between the heel arm and the base at the rearward coupling point is a living hinge (see figure 3); wherein the heel arm (1) comprises a side section (the rest of 23 that is not the heel section, see figure 10) and a heel section, wherein the side section extends between the rearward coupling point and the heel arm coupling point, wherein the heel section wraps around the rear portion of the rapid-entry shoe (see figures 1-3 and annotated figure 1 below); and wherein the heel arm coupling point is substantially between the heel section and the side section.
With respect to claims 11-16, Richter discloses a rapid-entry shoe (see figures 1-3) comprising: a base (sole, see figure 1); an upper (see figure 1); a heel arm (1, see figures 1-3); and a resilient member (elastic vamp that extends to the back of the shoe) comprised of an elastic gore (elastic material, see figure 1); wherein the heel arm is directly coupled to the base at a rearward coupling point (see annotated figure 1 below) and is configured to transition between a collapsed configuration for easy donning and doffing of the shoe and an uncollapsed configuration for securing a foot inside the shoe (see figure 1); wherein in the collapsed configuration the heel arm is in a compressed state and bends or rotates downward (see figure 1); wherein in the uncollapsed configuration the heel arm is oriented upwards and is in an uncompressed state or a reduced compressed state (see figure 1); wherein the elastic gore resilient member is coupled to the heel arm at a heel arm coupling point (see annotated figure 1 below) and is further directly coupled to the base at a forward coupling point (see annotated figure 1 below); and wherein the elastic gore resilient member is configured to bias the heel arm toward the uncollapsed configuration (the elsatic vamp remains in an uncompressed state in order to maintain the shape of the shoe when pressure is not exerted by the foot of the wearer); wherein the heel arm has an arc shape or a horse-shoe shape (see figures 1-2); wherein the heel arm comprises a heel section disposed between a first side section and a second side section, wherein the first side section is coupled to the base at the rearward coupling point and the second side section is coupled to the base at a second rearward coupling point (see figures 1-3); wherein an interface between the heel arm and the base at the rearward coupling point is a living hinge (see figure 1); wherein the heel arm comprises a side section and a heel section, wherein the side section extends between the rearward coupling point and the heel arm coupling point, wherein the heel section wraps around a rear portion of the rapid-entry shoe (see annotated figure 1 below); and wherein the heel arm coupling point is substantially between the heel section and the side section.




    PNG
    media_image1.png
    390
    812
    media_image1.png
    Greyscale

Claim(s) 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 808,948).
With respect to claims 1-4, Roberts discloses a rapid-entry shoe (see figures 1 and 2) comprising: a base (sole A); an upper (wall of the forward portion B and heel portion C); a heel arm (non-elastic band E, see figures 1-7) coupled to a rear portion of the rapid-entry shoe, wherein the heel arm (E) is directly coupled to the base (A) at a rearward coupling point (see annotated figure 2 below, where band E is directly couple to base A) and is configured to transition between a collapsed configuration (when pressure and weight is applied by the foot of the wearer) and an uncollapsed configuration (when no pressure or weight is applied to the heel area of the shoe), wherein in the collapsed configuration the heel arm is in a compressed state and bends or rotates downward (the heel portion C of the upper which has the band E therein is made if a stretchable material and will inherently compress when pressure and weight of the foot of the wearer is applied), and wherein in the uncollapsed configuration the heel arm is oriented upwards and is in an uncompressed state or a reduced compressed state (see figures 1 & 2); and a resilient member (elastic shanks D, see figures 1-3) coupled to a side portion of the rapid-entry shoe, wherein the resilient member is a distinct portion of the upper (see figures 1-3), wherein the resilient member (D) is coupled to the heel arm at a heel arm coupling point (see annotated figure 1 below) and is directly coupled to the base at a forward coupling point (see annotated figure 2), and wherein the resilient member (D) exerts an upward force on the heel arm is configured to bias the heel arm toward the uncollapsed configuration (elastic shank D which is directly coupled to band E, maintains an umcompressed shape due its elasticity); wherein the forward coupling point is forward of the rearward coupling point (see annotated figure 1 below); wherein the heel arm (band E has an arc shape or a horse-shoe shape, see figures 1 and 2 in the heel portion D); wherein the heel arm comprises a heel section disposed between a first side section and a second side section, wherein the first side section is coupled to the base at the rearward coupling point and the second side section is coupled to the base at a second rearward coupling point (see figures 1 and 5-7); wherein an interface between the heel arm and the base at the rearward coupling point is a living hinge (see figures 1-3 and 5-7).
With respect to claims 11-14, Roberts discloses a rapid-entry shoe (see figures 1-2) comprising: a base (sole A); an upper (wall of the forward portion B and heel portion C); a heel arm (non-elastic cord E); and a resilient member comprised of an elastic gore (elastic shank D, see figures 1-3); wherein the heel arm (E) is directly coupled to the base at a rearward coupling point (see annotated figure 2 below) and is configured to transition between a collapsed configuration for easy donning and doffing of the shoe (when pressure and weight is applied by the foot of the wearer) and an uncollapsed configuration for securing a foot inside the shoe (when pressure and weight is not applied by the foot of the wearer); wherein in the collapsed configuration the heel arm is in a compressed state and bends or rotates downward (the elastic heel portion D and shank portion C will compress due to the elastic nature under pressure); wherein in the uncollapsed configuration the heel arm is oriented upwards and is in an uncompressed state or a reduced compressed state (the non-elastic band E will remain uncompressed when the heel and shank are not compressed due to when pressure is not exerted by the foot of the wearer, see figures 1-2); wherein the elastic gore resilient member (elastic shank D) is coupled to the heel arm at a heel arm coupling point (see annotated figure 1 below) and is further directly coupled to the base at a forward coupling point (see annotated figure 2 below); and wherein the elastic gore resilient member (D) is configured to bias the heel arm toward the uncollapsed configuration (see figures 1 & 2); wherein the heel arm has an arc shape or a horse-shoe shape (see figures 1-2); wherein the heel arm comprises a heel section disposed between a first side section and a second side section, wherein the first side section is coupled to the base at the rearward coupling point and the second side section is coupled to the base at a second rearward coupling point (see annotated figure 1 below); and wherein an interface between the heel arm and the base at the rearward coupling point is a living hinge (see figures 5-7).



    PNG
    media_image2.png
    258
    530
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    295
    549
    media_image3.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Richer discloses that its heel part is biased upward via a rubber insert or a spring joint (Richer col. 2, lines 22-25 and claim 5). Importantly, Richter does not disclose any ability of its vamp to bias its heel part, and any suggestion otherwise amounts to inappropriate hindsight reconstruction of Richter.
Applicant's arguments have been fully considered but they are not persuasive. Richtert discloses an elastic vamp that exdends to the back of the shoe, the elastic vamp/resilient member is coupled to the resilient arm/heel arm and maintains an upward force on the heel arm due to the nature of the elastic material to bounce back to its original shape once the pressure exerted thereon is removed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are rapid-entry shoes analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


	JMM
12/14/2022